EXHIBIT 10.1


EMPLOYMENT AGREEMENT




This Agreement (“Agreement”) is entered into as of June 29, 2009, by and between
P.A.M Transportation Services, INC. ("PAM") and Daniel H. Cushman (“EMPLOYEE”),
and the parties therefore agree as follows:


Subject to the terms and conditions contained in this Agreement and during the
Term of this Agreement (as defined below), PAM hereby employs EMPLOYEE in the
position of “President” with such duties and responsibilities as are
commensurate with such office and may from time-to-time be assigned to EMPLOYEE
by PAM’s Board of Directors.


EMPLOYEE hereby accepts such employment as a full time employee, and while
employed, shall devote his full business time, skills, energy and attention to
the business of PAM, shall perform his duties in a diligent, loyal, businesslike
and efficient manner, all for the sole purpose of enhancing the business of PAM,
and in a manner consistent with all PAM policies, resolutions and directives
from time to time stated or made by the Board of Directors.  Moreover, EMPLOYEE
shall perform such services and duties as are consistent with EMPLOYEE’s
position, are necessary or appropriate for the operation and management of PAM,
and as are normally expected of persons appointed to chief executive positions
in the business in which PAM is engaged.


1.           Compensation for Services


PAM shall pay to EMPLOYEE an annual base salary of $400,000.00 as their
President.


Base Salary shall be payable in equal installments pursuant to PAM’s payroll
system in effect from time to time, less all applicable taxes required to be
withheld by PAM pursuant to federal, state or local law.


Employee will be reviewed annually for changes in base compensation and bonus’.




2.           Benefits


EMPLOYEE shall be entitled to fringe benefits provided by PAM for its employees
in the normal course of business.


3.           Business Expenses


PAM shall reimburse EMPLOYEE for all reasonable and necessary business expenses
incurred by him in the performance of his duties hereunder with respect to
travel, entertainment and other business expenses, subject to PAM’s business
expense policies in effect from time to time, including its procedures with
respect to the manner of incurring, reporting and documenting such expenses

 
 

--------------------------------------------------------------------------------

 

4.           Proprietary Information


a.           EMPLOYEE shall forever hold in the strictest confidence and not
disclose to any person, firm, corporation or other entity any of PAM’s
Proprietary Information (as defined below) or any of PAM’s Records (as defined
below) except as such disclosure may be required in connection with EMPLOYEE’s
work for PAM and as expressly authorized by PAM’s Board of Directors in writing.


b.           For the purposes of this Agreement, the term “Proprietary
Information” shall mean inter company publications, unpublished works, plans,
policies, computer and information systems, software and other information and
knowledge relating or pertaining to the products, services, sales or other
business of PAM or its successor, affiliates and customers in any way which is
of a confidential or proprietary nature, the prices it obtains or has obtained
from the sale of its services, its manner of operation, its plans, processes or
other data, contracts, information about contracts, contract forms, business
applications, costs, profits, tax information, marketing information,
advertising methods, customers, potential customers, brokers, potential brokers,
employees, matters of a technical nature (including inventions, computer
programs, concepts, developments, contributions, devices, discoveries, software
and documentations, secret processes or machines, including any improvements
thereto and know-how related thereto, and research projects, etc.), and other
information not generally available to the public, without regard to whether all
of the foregoing matters will be deemed confidential, material or
important.  Anything to the contrary notwithstanding, the parties hereto
stipulate that any and all knowledge, data and information gathered by the
EMPLOYEE through this Agreement, his employment with PAM and the operation of
the business of PAM is deemed important, material or confidential, and gravely
affects the effective and successful conduct of the business of PAM and PAM 's
good will; could not without great expense and difficulty be obtained or
duplicated by others who have not been able to acquire such information by
virtue of employment with PAM; and that any breach of the terms of this
Paragraph 4 shall be deemed a material breach of this Agreement.


c.           EMPLOYEE agrees that all creative work, including without
limitation, designs, drawings, specifications, techniques, models, processes and
software prepared or originated by EMPLOYEE during or within the scope of
employment whether or not subject to protection under the federal copyright or
other law constitutes work made for hire all rights to which are owned by
PAM.  Moreover, EMPLOYEE hereby assigns to PAM all right, title and interest
whether by way of copyright, trade secret, patent or otherwise, and all such
work whether or not subject to protection by copyright or other law.


d.           Upon termination of employment with PAM or at any other time
requested by PAM, EMPLOYEE shall immediately return to PAM and not retain any
copies of, any records, data, lists, plans, policies, publications, computer and
information systems, files, diagrams and documentation, data, papers, drawings,
memos, customer records, reports, correspondence, note books, service listing
and any other business record of any kind or nature (including without
limitation records in machine-readable or computer-readable forms) relating to
Proprietary Information (“Records”).

 
 

--------------------------------------------------------------------------------

 

5.           Covenant Not To Compete


a.           As a material part of the consideration for this Agreement,
EMPLOYEE agrees to the following covenants not to compete with PAM, and with all
of its affiliated companies listed in Exhibit A to this Agreement ("Affiliated
Companies") during his employment and for a one (1) year period following the
termination of EMPLOYEE's employment with PAM for any reason.  EMPLOYEE agrees
not to interfere with customer contracts or solicit customers for a period of
one (1) year.  These restrictions shall apply to all PAM Customers and Customers
of Affiliated Companies.  EMPLOYEE further agrees not to solicit, retain, employ
or accept business that is competitive from any PAM employees, agents or owner
operators, or the employees, agents or owner operators of any Affiliated
Companies. In the event Employee is terminated pursuant to Section 8 subsection
(d), the Covenant Not to Compete will be for a period of six (6) months unless
the company elects the option to extend the Covenant Not To Compete up to one
(1) year provided the separation agreement in Section 8 subsection (d) provides
for compensation up to one (1) year. Anything contrary notwithstanding, this
Paragraph 5 shall survive after the termination or the earlier cancellation of
this Agreement.


b.           Both parties agree that the restrictions in this section are fair
and reasonable in all respects including the length of time that they shall
remain in effect and that PAM 's employment of EMPLOYEE upon the terms and
conditions of this Agreement is fully sufficient consideration for EMPLOYEE's
obligations under this section.


c.           If any provisions of this section are ever held by a Court to be
unreasonable, the parties agree that this section shall be enforced to the
extent it is deemed to be reasonable.




6.           No Interference With Employment Relationships


EMPLOYEE agrees that he will not either before or after termination of his
employment with PAM encourage, solicit or otherwise attempt to persuade any
other employee of PAM to leave the employment of PAM.  In the event EMPLOYEE
hires an employee of PAM, PAM shall be compensated at a fee equal to 30% of the
employee's first year's gross compensation.  This paragraph 6 also applies to
employees of companies on Exhibit A.




7.           Equitable Relief And Remedies At Law


EMPLOYEE acknowledges that PAM would suffer unique and irreparable injury in the
event of a breach of the covenants contained in Sections 4, 5 and 6 of this
Agreement, which breach could not be adequately compensated by the payment of
damages alone.  Accordingly in the event of any such breach by EMPLOYEE,
EMPLOYEE agrees that this Agreement may be enforced by a decree of specific
performance or an injunction without the necessity of posting a bond in addition
to any remedies available at law, including damages arising out of or relating
to a breach of those covenants, and that any remedy which PAM might have at law
would be inadequate by itself.

 
 

--------------------------------------------------------------------------------

 



8.           Termination of Agreement


a.           Without limitation of any other remedy available to PAM, whether in
law or in equity, EMPLOYEE’s employment relationship shall terminate immediately
without any further liability of PAM to EMPLOYEE, upon written notice from PAM
to EMPLOYEE, for just cause:  conviction of a crime, moral turpitude, gross
negligence in the performance of duties, intentional failure to perform duties,
failure to perform duties as designated in this agreement, insubordination or
dishonesty.  In the event of EMPLOYEE’s termination pursuant to this Section
8(a), PAM shall have no obligation to pay Base Salary and benefits beyond last
day worked.


b.           EMPLOYEE’s employment relationship shall terminate immediately upon
death of EMPLOYEE.


c.           EMPLOYEE agrees to submit to a medical examination at any time at
PAM's request and expense.  The medical examination will be related to
EMPLOYEE's job and consistent with a business necessity of PAM.  This Agreement
may be terminated by PAM immediately upon written notice to EMPLOYEE if the
examination reveals that EMPLOYEE is unable to perform the essential functions
of this Agreement even with a reasonable accommodation.  The Agreement may also
be terminated if, for a period of three (3) consecutive months, EMPLOYEE is
unable to perform the essential functions of the Agreement even with a
reasonable accommodation. Upon such termination due to medical disability,
EMPLOYEE's compensation shall be continued for six (6) months from the date of
disability.


d.           Upon the determination by PAM’s Board of Directors that the best
interests of PAM would be served, PAM shall have the further right to terminate
EMPLOYEE’s employment relationship immediately or at any time, at its option
upon written notice to EMPLOYEE, without just cause.  If EMPLOYEE is terminated
pursuant to this Section 8(d), EMPLOYEE shall be entitled to receive only Base
Salary and benefits (PAM will make Cobra payments) and any earned but unpaid
bonus for a period of six (6) months following such termination, provided that
Employee signs the provided Separation Agreement (similar to the attached
separation agreement). If PAM’s Board of Directors elect to extend the Covenant
Not To Compete up to one (1) year they agree to extend Base Salary and benefits
up to one (1) year. These payments shall not constitute employment for purpose
of  Section 5.


e.           Any compensation payable to EMPLOYEE pursuant to this Section 8
following termination pursuant to subsection (d) of this Section 8 shall be
reduced by the amount of any compensation earned by EMPLOYEE in any employment
or consulting he may undertake during said period that constitutes a violation
of Section 5 respecting non-competition.


f.           Upon three months’ prior written notice to PAM at any time,
EMPLOYEE shall have the right to terminate his employment relationship with PAM
at his option.  Upon receipt of such notice PAM shall have the option to
terminate EMPLOYEE’s employment relationship

 
 

--------------------------------------------------------------------------------

 

immediately upon written notice to EMPLOYEE.  In the event of termination
pursuant to this Section 8(f), EMPLOYEE shall be entitled to receive Base Salary
and benefits only through the three month period following EMPLOYEE’s notice of
termination.  The time period on the covenant not to compete shall commence at
the end of the three (3) month period, and EMPLOYEE shall also be bound by the
covenant not to compete during the three (3) month period he is receiving Base
Salary and benefits.  EMPLOYEE shall be liable for all costs and expenses
incurred by PAM for the failure to give three (3) months' notice.


g.           Upon termination of this Agreement by PAM EMPLOYEE shall, without a
claim for compensation, provide PAM with written resignations from any and all
offices held by him in or at the request of PAM, and in the event of his failure
to do so, PAM is hereby irrevocably authorized to be, or designated as
EMPLOYEE’s attorney in fact, to act in his name and in his behalf to execute
such resignations.




9.           No Restriction on Performance of Services Contemplated by Agreement


EMPLOYEE represents and warrants to PAM that:  (i) he is under no contractual or
other restriction which would give a third party a legal right to assert that he
would not be legally permitted to perform the services contemplated by this
Agreement; and (ii) by entering into this Agreement he has not breached, and by
performing the services contemplated by this Agreement, he would not breach, any
Agreement or duty relating to proprietary information of another person or
entity.




11.           Severability


In case any one or more of the provisions hereof shall be held to be invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.  To the extent possible, there shall be deemed substituted
such other provision as will most nearly accomplish the intent of the parties,
to the extent permitted by applicable law.




12.           Entire Agreement


This Agreement embodies all the representations, warranties, covenants and
agreements of the parties in relation to the subject matter hereof, and no
representations, warranties, covenants, understandings, or agreements, unless
expressly set forth herein or in an instrument in writing signed by the party to
be bound thereby which makes reference to this Agreement, shall be considered
effective.

 
 

--------------------------------------------------------------------------------

 



13.           No Rights in Third Parties


Nothing herein expressed or implied is intended to, or shall be construed to
confer upon, or give to any person, firm or other entity other than the parties
hereto any rights or remedies under this Agreement, except as provided in
Section 14.




14.           Assignment


PAM may assign its rights and delegate its responsibilities under this Agreement
to any affiliated company or to any corporation which acquires all or
substantially all of the operating assets of PAM by merger, consolidation,
dissolution, liquidation, combination, sale or transfer of assets or stock or
otherwise.  EMPLOYEE shall not be entitled to assign his rights or delegate his
responsibilities under this Agreement to any person.




15.           Payment to Estate


No person, firm or entity shall have any right to receive any payments owing to
EMPLOYEE hereunder, except that EMPLOYEE’s estate/trust shall be entitled to
receive a final payment of installment of Base Salary for services rendered to
PAM through date of death, deferred executive bonus payouts as they become due
and reimbursement for any business expenses previously incurred by EMPLOYEE for
which he would have been entitled to reimbursement hereunder.




16.           Amendment


No modification or amendment of this Agreement shall be binding unless executed
in writing by each of the parties hereto.




17.           Survival of Covenants


Without limitation of any other provisions of this Agreement, all
representations and warranties set forth in this Agreement and the covenants set
forth in Sections 4, 5 and 6 shall survive the termination of this Agreement for
any reason for the maximum period permitted by law.

 
 

--------------------------------------------------------------------------------

 



18.           Governing Law


This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Michigan. The
parties agree that should any litigation arise out of, in connection with, or
relating to this Agreement, such litigation will be commenced in a the Circuit
Court for Macomb County Michigan or in the United States District Court for the
Eastern District of Michigan provided such court has subject matter jurisdiction
and venue.




20.           Notices.


Service of all notices under this Agreement must be given personally to the
party involved at the address set forth below or at such other address as such
party shall provide in writing from time to time.


COMPANY:                          Matthew Moroun
12225 Stephens Road
Warren, MI 48089


EMPLOYEE:                           Daniel H.
Cushman                         Daniel H. Cushman
(home address)               or              297 West Henri De Tonti
                                                            Tontitown, AR 72770
                                                            (principal executive
offices)




21.           Paragraph Headings


The titles to the paragraphs of this Agreement are for convenience of the
parties only and shall not affect in any way the meaning or construction of any
Paragraph of this Agreement.




22.           Non-Waiver.


No covenant or condition of this Agreement may be waived except by the written
consent of PAM Board of Directors.  Forbearance or indulgence by PAM in any
regard whatsoever shall not constitute a waiver of the covenants or conditions
to be performed by EMPLOYEE to which the same may apply, and, until complete
performance by EMPLOYEE of said covenant or condition, PAM shall be entitled to
invoke any remedy available to PAM under this Agreement or by law or in equity,
despite said forbearance or indulgence.

 
 

--------------------------------------------------------------------------------

 



23.           Construction


Although this Agreement was drafted by PAM the parties agree that it accurately
reflects the intent and understanding of each party and should not be construed
against PAM if there is any dispute over the meaning or intent of any
provisions.




24.           This agreement is not binding or effective until approved by the
PAM Board of Directors.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.





   
P.A.M. TRANSPORTATION SERVICES, INC.
           
By: /s/ Peter J. Dwyer
 
By: /s/ Matthew Moroun
[Witness]
 
Matthew Moroun
   
Chairman of the board
           
By:                              .
 
By: /s/ Daniel H. Cushman
[Witness]
 
Daniel H. Cushman
   
(home address)
     




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




1. Central Transport International, Inc.
2. Central Transport, Inc.
3. Logistics Insights Corporation, Inc.
4. P.A.M. Transportation Services, Inc.
5. Universal Truckload Services, Inc.
